Citation Nr: 1815916	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-24 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an earlier effective date for the award of service connection for bilateral hearing loss.

2.  Entitlement to an earlier effective date for the award of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1953 to September 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for bilateral hearing loss and tinnitus with effective dates of March 9, 2015.

In his August 2015 Notice of Disagreement (NOD), the Veteran disagreed with the assigned effective date for both disabilities and asked for the "earliest date possible."  Subsequently, in an April 2016 rating decision, the RO assigned an effective date of September 16, 2013 for both disabilities.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In February 2018, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw both issues on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for an earlier effective date for the award of service connection for bilateral hearing loss have been met.

2.  The criteria for withdrawal of the claim for an earlier effective date for the award of service connection for tinnitus have been met.



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  The Board notes that "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204 (b)(3).

Here, in February 2018, the Veteran, accompanied by his representative and his son, appeared before a Veterans Law Judge (VLJ) on the date of his scheduled Board hearing and, through his representative, confirmed that he wished to withdraw his appeal.  His intention was confirmed by his son in the presence of the presiding VLJ.  The Veteran's representative then committed this account to writing in a February 14, 2018 Statement in Support of Claim.  The Board finds the Veteran's statement to be clear and unambiguous. 

As such, the Veteran has withdrawn his appeal, and there remain no allegations of error of fact or law for appellate consideration.


ORDER

The appeal is dismissed.


____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


